383 U.S. 824 (1966)
HOLLYWOOD BASEBALL ASSOCIATION
v.
COMMISSIONER OF INTERNAL REVENUE.
No. 957.
Supreme Court of United States.
Decided March 28, 1966.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT.
Arthur E. Gore for petitioner.
Solicitor General Marshall, Acting Assistant Attorney General Roberts and Harry Baum for respondent.
PER CURIAM.
The petition for a writ of certiorari is granted. The judgment of the Court of Appeals is vacated and the case is remanded to that court for further consideration in light of Malat v. Riddell, ante, p. 569.